Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
June 30, 2016, among SKINNYPOP POPCORN LLC (formerly known as TA MIDCO 1, LLC),
a Delaware limited liability company (the “Borrower”), AMPLIFY SNACK BRANDS,
INC. (formerly known as TA HOLDINGS 1, INC.), a Delaware corporation
(“Holdings”), the other Guarantors party hereto, the Lenders party hereto, and
JEFFERIES FINANCE LLC, as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). All capitalized terms used herein
(including in this preamble) and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, each such Lender party to the Credit
Agreement immediately prior to giving effect to this Fifth Amendment (the
“Existing Lenders”, and together with JPMorgan Chase Bank, N.A., the “Lenders”),
the Administrative Agent and the other parties thereto are parties to that
certain Credit Agreement, dated as of July 17, 2014 (as amended by that certain
First Amendment to Credit Agreement, dated as of August 18, 2014, that certain
Second Amendment to Credit Agreement, dated as of December 23, 2014, that
certain Third Amendment to Credit Agreement, dated as of May 29, 2015 and that
certain Fourth Amendment to Credit Agreement, dated as of August 4, 2015 (the
“Credit Agreement”);

WHEREAS, the Borrower has previously notified the Administrative Agent, in
accordance with Section 2.20(a) of the Credit Agreement, that it is requesting a
2016 Revolving Commitment Increase in an aggregate principal amount of
$15,000,000 (the “2016 Revolving Commitment Increase);

WHEREAS, each of the Borrower and each Revolving Commmitment Increase Lender (as
defined below) party hereto desires to amend the Credit Agreement to effect the
2016 Revolving Commitment Increase, the proceeds of which will be used in
accordance with Section 5.10 of the Credit Agreement (such transactions on the
Fifth Amendment Effective Date, the “Transactions”);

WHEREAS, each Person indicated on Schedule 1 hereto (each, a “2016 Revolving
Commitment Increase Lender”) has advised the Borrower and the Administrative
Agent it is willing (and hereby commits) to provide the 2016 Revolving
Commitment Increase in the amount set forth opposite such 2016 Revolving
Commitment Increase Lender’s name on Schedule 1 hereto, in each case, subject to
the terms and conditions set forth herein and in the Credit Agreement;

WHEREAS, the Revoving Commitments of the 2016 Revolving Commitment Increase
Lenders made pursuant to this 2016 Revolving Commitment Increase shall be on
terms and conditions identical to the Revolving Commitments made on the Closing
Date; and

WHEREAS, the Borrower has requested that the Administrative Agent and the 2016
Revolving Commitment Increase Lenders consent to the Transactions and the
amendment of certain terms and provisions of the Credit Agreement as set forth
herein, and, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the 2016 Revolving Commitment Increase Lenders
signatory hereto are willing to do so, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:



--------------------------------------------------------------------------------

I. 2016 Revolving Commitment Increase.

A. Pursuant to Section 2.20 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section IV.E hereof, on and as of
the Fifth Amendment Effective Date (as defined below):

1. Subject to the terms and conditions set forth herein and in the Credit
Agreement, each 2016 Revolving Commitment Increase Lender hereby agrees to
provide the 2016 Revolving Commitment Increase to the Borrower on the Fifth
Amendment Effective Date in the amount set forth opposite such 2016 Revolving
Commitment Increase Lender’s name on Schedule 1 hereto.

2. Each 2016 Revolving Commitment Increase Lender hereby agrees that upon, and
subject to, the occurrence of the Fifth Amendment Effective Date, such 2016
Revolving Commitment Increase Lender shall be deemed to be, and shall become, a
“Lender” under, the Credit Agreement and the other Loan Documents with respect
to its Revolving Commitment hereunder. From and after the Fifth Amendment
Effective Date, each reference in the Credit Agreement to “Revolving
Commitments” shall include Revolving Commitments as increased by this 2016
Revolving Commitment Increase.

3. From and after the Fifth Amendment Effective Date, the Revolving Commitments
made pursuant to this Amendment shall for all purposes of the Loan Documents be
deemed to be “Revolving Commitments.” From and after the Fifth Amendment
Effective Date, any loans extended utilizing 2016 Revolving Commitment Increase
made pursuant to this Amendment shall be designated as, and for all purposes of
the Loan Documents shall be deemed to be, “Revolving Loans” and “Loans”. The
2016 Revolving Commitment Increase (including any Revolving Loans extended
utilizing the 2016 Revolving Commitment Increase) shall have terms and
provisions (and be subject to documentation) (including with respect to security
interests and guarantees, but excluding upfront fees, original issue discount or
similar fees) that are identical to those of the existing Revolving Commitments
(including any Revolving Loans extended utilizing the existing Revolving
Commitments) prior to giving effect to this Amendment.

4. Each 2016 Revolving Commitment Increase Lender (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Fifth Amendment; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other 2016 Revolving Commitment Increase Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement and the other Loan Documents are required to
be performed by it as a Lender.

 

-2-



--------------------------------------------------------------------------------

B. For purposes of the Credit Agreement, the Fifth Amendment Effective Date
shall be considered an “Incremental Revolving Facility Closing Date” and this
Fifth Amendment shall be considered an “Incremental Revolving Facility
Amendment”.

C. Each Revolving Lender immediately prior to the Fifth Amendment Effective Date
(the “Existing Revolving Lenders”) will automatically and without further act be
deemed to have assigned to each 2016 Revolving Commitment Increase Lender, and
each such 2016 Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Existing
Revolving Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to the 2016 Revolving Commitment
Increase and each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (A) participations hereunder in Letters
of Credit and (B) participations hereunder in Swingline Loans held by each
Revolving Lender (including each such 2016 Revolving Commitment Increase Lender)
will equal such Revolving Lender’s Applicable Percentage. On the Fifth Amendment
Effective Date, each 2016 Revolving Commitment Increase Lender will promptly
purchase (for cash at face value) assignments of portions of outstanding
existing Revolving Loans of the Existing Revolving Lenders so that, after giving
effect thereto, all Revolving Loans are held by the Revolving Lenders in
accordance with their then-current Applicable Percentages. Any such assignments
shall be effected in accordance with the provisions of Section 9.04; provided
that the parties hereto hereby consent to such assignments and the minimum
assignment amounts and processing and recordation fee set forth in
Section 9.04(b) shall not apply thereto. On the Fifth Amendment Effective Date,
the Borrower will pay to the Administrative Agent, for the accounts of the
Existing Revolving Lenders, accrued and unpaid interest on the principal amounts
of their existing Revolving Loans. The Administrative Agent and the Lenders
party hereto hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in the Credit Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

II. Additional Amendments to Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section IV.E hereof, on and as of the Fifth
Amendment Effective Date, the Credit Agreement is hereby amended as follows:

A. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the proper alphabetical order:

““Fifth Amendment” means the Fifth Amendment to Credit Agreement, dated as of
June 30, 2016, by and among the Borrower, Holdings, the Administrative Agent,
and the Lenders party thereto.”

““Fifth Amendment Effective Date” means July 1, 2016.”

B. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Revolving Commitment” set forth therein in its
entirety as follows:

““Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to

 

-3-



--------------------------------------------------------------------------------

Section 2.08, (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Assumption or
(ii) a Refinancing Amendment and (c) increased pursuant to an Incremental
Revolving Facility Amendment. The amount of each Lender’s Revolving Commitment
as of the Fifth Amendment Effective Date is set forth on Schedule 2 of the Fifth
Amendment. The aggregate amount of the Lenders’ Revolving Commitments as of the
Fifth Amendment Effective Date is $40,000,000.”

III. Consent and Acknowledgment. As of the Fifth Amendment Effective Date, in
reliance upon the representations and warranties of the Loan Parties set forth
in the Credit Agreement and in this Fifth Amendment, and notwithstanding
anything to the contrary contained in the Credit Agreement or any other Loan
Document, the Administrative Agent and the Lenders signatory hereto consent to
the amendments to the Credit Agreement as set forth in Sections I and II of this
Fifth Amendment.

IV. Miscellaneous Provisions.

A. In order to induce the undersigned to enter into this Fifth Amendment, each
Loan Party hereby represents and warrants to the Lenders on and as of the Fifth
Amendment Effective Date that:

1. Each Loan Party is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdictions) under the laws of
the jurisdiction of its organization, has the corporate or other organizational
power and authority to, except as would not reasonably be expected to have a
Material Adverse Effect, carry on its business as now conducted and as proposed
to be conducted and to execute, deliver and perform its obligations under the
Fifth Amendment Loan Documents (as defined herein) to which it is a party and to
effect the Transactions and, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

2. The performance of this Fifth Amendment is within such Loan Party’s
organizational powers and has been duly authorized by all necessary corporate or
other organizational action on the part of such Loan Party. This Fifth Amendment
has been duly executed and delivered by such Loan Party and constitutes, and
each other Loan Document to which such Loan Party is a party as of the Fifth
Amendment Effective Date, constitutes, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

3. The performance of the transactions contemplated by this Fifth Amendment and
the execution and delivery of this Fifth Amendment (a) do not require any
consent, exemption, authorization or approval of, registration or filing with,
or any other action by, any Governmental Authority or third party, except
(i) such as have been obtained or made and are in full force and effect and
(ii) consents, approvals, exemptions, authorizations, registrations, filings,
permits or actions the failure of which to obtain or perform would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of such Loan Party, (c) will not violate or
result in a default or require any consent or approval under any indenture,
instrument, agreement, or other document binding upon such Loan Party or its
property or to which such Loan Party or its property is subject, or give rise to
a right thereunder to require any payment to be made by such Loan Party, except
for violations, defaults or the creation of such rights that could not

 

-4-



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect, (d) will not
violate any Requirements of Law, except for violations that could not reasonably
be expected to have a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of such Loan Party, except
Liens created by the Security Documents and Liens permitted under the Loan
Documents.

B. This Fifth Amendment is limited to the matters specified herein and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.

C. This Fifth Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original but all such
counterparts together shall constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this Fifth
Amendment by facsimile transmission or other electronic transmission (including
.pdf) shall be as effective as delivery of a manually executed counterpart
thereof.

D. The parties hereto hereby acknowledge and agree that this Fifth Amendment is
a Loan Document and is subject to Sections 9.09 and 9.10 of the Credit
Agreement, the terms of which are incorporated by reference herein, mutatis
mutandis, as if set forth in their entirety herein.

E. This Fifth Amendment shall become effective on the date (“Fifth Amendment
Effective Date”) when:

1. The Administrative Agent (or its counsel) shall have received (a) from the
Borrower, Holdings and each 2016 Revolving Commitment Increase Lender, either
(i) a counterpart of this Fifth Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Fifth Amendment) that such party has signed a counterpart of this Fifth
Amendment and (b) to the extent requested by any 2016 Revolving Commitment
Increase Lender prior to the Fifth Amendment Effective Date, promissory notes
representing such 2016 Revolving Commitment Increase Lender’s Revolving Loans
(the “Notes”, and clauses (a) and (b), collectively, the “Fifth Amendment Loan
Documents”), each of which shall have been delivered (including by way of
facsimile or other electronic transmission; provided, that signature pages to
the Notes shall promptly after the Fifth Amendment Effective Date be delivered
in original physical copy) to the Administrative Agent, c/o Proskauer Rose LLP,
Eleven Times Square, New York, NY 10036, Attention: Andrew Eiger (facsimile
number: 212-969-2900 / e-mail address: aeiger@proskauer.com).

2. The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the Fifth
Amendment Effective Date) of Goodwin Procter LLP, in customary form and
substance.

3. The Administrative Agent shall have received a certificate of each Loan
Party, dated the Fifth Amendment Effective Date, substantially in the form of
Exhibit E-1 to the Credit Agreement or such other form reasonably acceptable to
the Administrative Agent with appropriate insertions, executed by any
Responsible Officer of such Loan Party, and including or attaching the documents
referred to in paragraph 4 of this Section.

4. The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of

 

-5-



--------------------------------------------------------------------------------

each Loan Party executing the Fifth Amendment Loan Documents to which it is a
party, (iii) resolutions of the Board of Directors and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of the Fifth Amendment Loan Documents to which it is a party,
certified as of the Fifth Amendment Effective Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment, and (iv) a good standing certificate (to the
extent such concept exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

5. The Administrative Agent shall have received (a) for the account of the 2016
Revolving Commitment Increase Lenders an upfront fee equal to 0.33% of the
aggregate principal amount of the 2016 Revolving Commitment Increase as of the
Fifth Amendment Effective Date and (b) to the extent estimated or invoiced prior
to the Fifth Amendment Effective Date, payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by any Loan Party under
Section 9.03(a) of the Credit Agreement.

6. The Lenders shall have received a certificate, substantially in the form of
Exhibit E-2 to the Credit Agreement, from the chief financial officer or chief
accounting officer or other officer with equivalent duties of the Borrower
certifying as to the solvency of the Borrower and its Restricted Subsidiaries on
a consolidated basis after giving effect to the Transactions.

7. [Reserved.]

8. The Administrative Agent shall have received a certificate, dated the Fifth
Amendment Effective Date and signed by a Responsible Officer of the Borrower on
behalf of each Loan Party, confirming compliance with the conditions precedent
set forth in paragraphs 10 and 11 below.

9. The Borrower shall have paid, or have caused to be paid, to the Lenders with
Revolving Commitments immediately prior to the Fifth Amendment Effective Date,
all accrued interest and fees owing on such Revolving Commitments and the
Revolving Loans outstanding immediately prior to the Fifth Amendment Effective
Date to and until the Fifth Amendment Effective Date.

10. At the time of and immediately after giving effect to the Transactions, no
Default or Event of Default shall have occurred and be continuing.

11. The representations and warranties of each Loan Party contained in Section
IV.A above and in the other Loan Documents shall be true and correct in all
material respects on and as of the Fifth Amendment Effective Date; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the Fifth Amendment Effective Date
or on such earlier date, as the case may be.

12. (x) The Senior Secured Leverage Ratio, calculated on a Pro Forma Basis
immediately after giving effect to the 2016 Revolving Commitment Increase and
assuming that such 2016 Revolving Commitment Increase is fully drawn, shall not
exceed 3.50 to 1.00 as of the last day of the most recently ended LTM Period,
(y) on a Pro Forma Basis immediately before and after giving effect to the 2016
Revolving Commitment Increase and assuming that such 2016 Revolving Commitment
Increase is fully drawn, the Borrower shall be in compliance with the Financial

 

-6-



--------------------------------------------------------------------------------

Performance Covenant at the level that is 0.25 to 1.00 below the then applicable
covenant level (after giving effect to this Fifth Amendment) as of the end of
the most recently ended Test Period and (z) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clauses (x) and
(y) above, together with reasonably detailed calculations demonstrating
compliance with such clauses (x) and (y).

F. Each Loan Party listed on the signatures pages hereof consents to the terms
hereof and hereby acknowledges and agrees that any Loan Document to which it is
a party or otherwise bound shall continue in full force and effect (including,
without limitation, the pledge and security interest in the Collateral granted
by it pursuant to the Security Documents). Each of the Loan Parties party hereto
(in its capacity as debtor, grantor, pledger, guarantor, assignor, or in any
other similar capacity in which such Loan Party grants liens or security
interests in its property or otherwise acts as accommodation party or guarantor,
as the case may be) hereby (i) acknowledges and agrees that this Fifth Amendment
does not constitute a novation or termination of the “Secured Obligations” under
the Collateral Agreement or other Loan Documents as in effect prior to the Fifth
Amendment Effective Date and which remain outstanding as of the Fifth Amendment
Effective Date, (ii) acknowledges and agrees that the “Secured Obligations”
under the Collateral Agreement and the other Loan Documents (as amended hereby)
are in all respects continuing, (iii) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party (after giving effect hereto), (iv) to the
extent such Loan Party granted Liens on any of its Collateral pursuant to any
such Loan Document as security for or otherwise guaranteed the Borrower’s
Secured Obligations under or with respect to the Loan Documents, ratifies and
reaffirms such guarantee and grant of security interests and Liens and confirms
and agrees that such security interests and Liens are in all respects continuing
and in full force and effect and shall continue to secure all of the “Secured
Obligations” under the Collateral Agreement or other Loan Documents, including,
without limitation, all of the Secured Obligations as amended hereby and
(v) agrees that this Fifth Amendment shall in no manner impair or otherwise
adversely affect any of such Liens.

Each Loan Party acknowledges and agrees that nothing in the Credit Agreement,
this Fifth Amendment or any other Loan Document shall be deemed to require the
consent of such Loan Party to any future waiver of the terms of the Credit
Agreement.

G. From and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the “Credit Agreement,” shall mean and be a reference to the
Credit Agreement, as amended by this Fifth Amendment.

* * *

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

 

Borrower:

    SKINNYPOP POPCORN LLC     By:  

/s/ William Christ

    Name:  

William Christ

    Title:  

President

Holdings:

    AMPLIFY SNACK BRANDS, INC.     By:  

/s/ Brian Goldberg

    Name:  

Brian Goldberg

    Title:  

CFO, Treasurer and Secretary

Subsidiary Loan Parties:

    BOUNDLESS NUTRITION, LLC     By:  

/s/ Brian Goldberg

    Name:  

Brian Goldberg

    Title:  

Chief Financial Officer

    PAQUI LLC     By:  

/s/ Brian Goldberg

    Name:  

Brian Goldberg

    Title:  

Chief Financial Officer

SkinnyPop – Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative Agent By:  

/s/ Brian Buoye

Name:   Brian Buoye Title:   Managing Director

SkinnyPop – Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a 2016 Revolving Commitment Increase Lender By:  

/s/ James Pritchett

Name:   James Pritchett Title:   Authorized Officer

SkinnyPop – Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

2016 Revolving Commitment
Increase Lenders

  

2016 Revolving Commitment

Increase

 

JPMorgan Chase Bank, N.A.

   $ 15,000,000.00   

Total:

   $ 15,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2

 

Lenders

   Revolving
Commitment  

CREDIT SUISSE AG, CAYMAN ISLAND

   $ 5,650,000.00   

GOLDMAN SACHS LENDING

   $ 11,300,000.00   

JBF JFIN REVOLVER CLO 2014 LTD

   $ 4,000,000.00   

JBF JFIN REVOLVER CLO 2015 LTD

   $ 4,050,000.00   

JPMORGAN CHASE BANK, N.A.

   $ 15,000,000.00   

Total:

   $ 40,000,000.00   